Case: 08-30809     Document: 00511085858          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-30809
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FLOYD DOUGLAS, also known as Doug,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:04-CR-160-6


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Floyd Douglas, federal prisoner # 18919-034, appeals the district court’s
grant of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on the
amendments to the crack cocaine Guideline. Douglas argues that the district
court abused its discretion in reducing his sentence to near the top of the
amended guidelines range, rather than imposing a reduction comparable to his
original sentence, which was near the bottom of the guidelines range. Douglas’s



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30809    Document: 00511085858 Page: 2        Date Filed: 04/20/2010
                                 No. 08-30809

appeal waiver does not bar this appeal. See United States v. Cooley, 590 F.3d
293, 297 (5th Cir. 2009).
      We review a district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion, and its interpretation of the Sentencing
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). A sentence reduction under § 3582(c)(2)
is not a full sentencing proceeding; therefore, the reasonableness standard
derived from United States v. Booker, 543 U.S. 220 (2005), does not apply.
United States v. Evans, 587 F.3d 667, 671-72 (5th Cir. 2009), petition for cert.
filed (Jan. 28, 2010) (No. 09-8939); Doublin, 572 F.3d at 237.
      Douglas specifically argues that the district court did not properly consider
the positive steps he has made towards rehabilitation while he has been
incarcerated. The district court was under no obligation to reduce Douglas’s
sentence at all, nor was it obligated to impose a particular sentence within the
recalculated guidelines range. Evans, 587 F.3d at 673. However, because the
district court did, in fact, grant Douglas’s § 3582(c)(2) motion and reduced his
sentence, we can assume that the court considered the appropriate factors. Id.
Moreover, the district court was not required to provide reasons for imposing the
new sentence. Id. at 674. Accordingly, the judgment of the district court is
AFFIRMED.




                                        2